         Case 3:20-cv-00784-KAD Document 73 Filed 03/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


ZOEY METZNER, et al.,                               :
                                                    :
       Plaintiffs,                                  :
V.                                                  :   CIVIL NO. 3:20-cv-00784
                                                    :
QUINNIPIAC UNIVERSITY,                              :
                                                    :
                                                    :
       Defendant.                                   :   MARCH 5, 2021
                                                    :
                                                    :


      QUINNIPIAC UNIVERSITY’S NOTICE OF SUPPLEMENTAL AUTHORITY
                  IN SUPPORT OF ITS MOTION TO DISMISS

       Defendant Quinnipiac University (“Quinnipiac”) respectfully submits for the Court’s

consideration this Notice of Supplemental Authority to alert the Court of a recent decision that

consolidated Motions to Dismiss in five cases brought against four universities located in Rhode

Island: Burt v. Bd. of Trustees Univ. of Rhode Island, No. 20-465-JJM-LDA, Thomson v. Bd. of

Trustees Univ. of Rhode Island, No. 20-295-JJM-LDA, Choi v. Brown Univ., No. 20-191-JJM-

LDA; Washington v. Johnson & Wales Univ., No. 20-246-JJM-LDA; and Simmons-Telep v.

Roger Williams Univ., No. 20-226-JJM-LDA, 2021 WL 825398 (D.R.I. Mar. 4, 2021). Chief

Judge John J. McConnell, Jr. granted the motions to dismiss the breach of contract claims in

which the plaintiffs sought refunds for tuition because of the universities’ decisions to transition

their spring 2020 semesters to a virtual format in response to COVID-19. The court also

dismissed claims for unjust enrichment, conversion, and money had and received, and allowed
          Case 3:20-cv-00784-KAD Document 73 Filed 03/05/21 Page 2 of 3




only certain claims for fee refunds to proceed. A true and correct copy of this opinion and order

is attached as Exhibit 1.

        This recent decision is relevant to Quinnipiac’s arguments relating to the Plaintiffs’

breach of contract, breach of implied contract, unjust enrichment, and conversion claims.

Quinnipiac asks that the Court consider this new decision when assessing the parties’ arguments

in this matter.

                                                    DEFENDANT,
                                                    QUINNIPIAC UNIVERSITY,


                                                    By     /s/ Edward J. Heath
                                                      Edward J. Heath (ct20992)
                                                      Wystan M. Ackerman (ct24090)
                                                      Elizabeth R. Leong (ct24453)
                                                      Dan A. Brody (ct30301)
                                                      Robinson & Cole LLP
                                                      280 Trumbull Street
                                                      Hartford, CT 06103-3597
                                                      Tel. No.: (860) 275-8200
                                                      Fax No.: (860) 275-8299
                                                      E-mail: eheath@rc.com;
                                                      wackerman@rc.com; eleong@rc.com;
                                                      dbrody@rc.com




                                              -2-
         Case 3:20-cv-00784-KAD Document 73 Filed 03/05/21 Page 3 of 3




                                       CERTIFICATION

       I hereby certify that on March 5, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.




                                                            /s/ Edward J. Heath
                                                            Edward J. Heath




                                               -3-
